NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 25 May 2021.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the first stationary sealing element” and “the first rotatable sealing element”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations “the second stationary sealing element” and “the second rotatable sealing element”. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 15, the terms “a third fluid passage” and “a third sealing member” are confusing because it is unclear if there is a second fluid passage and a second sealing member. Claims 16 and 18 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 17, the term “a third set of springs” is confusing because it is unclear if there are a first and second set of springs.
Claim 18 recites the limitations “the stationary sealing element”, "the at least one spring element of the third set of springs" and “the third rotatable sealing element”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3384993 (Hilding et al.).
Regarding claim 1, EP 3384993 discloses an exchangeable separation insert for a modular centrifugal separator 16 (para. [0024]); insert is considered exchangeable since the centrifuge rotor can be disassembled, for example for servicing), the exchangeable separation insert comprising a rotor casing 20 rotatable about an axis of rotation and a first stationary portion 6, wherein the rotor casing delimits a separation space 29 and comprises frustoconical separation discs 30 arranged in the separation space, wherein a first fluid passage 39 extends through the first stationary portion into the separation space, wherein the axis of rotation extends along an axial direction and the rotor casing has a first axial end portion and a second axial end portion, wherein the 
Regarding claim 2, EP 3384993 discloses wherein the first stationary portion 6 comprises a first set of springs 8, the first set of springs comprising at least one spring element, and wherein the at least one spring element of the first set of springs is arranged in the first stationary portion such that when energy is stored in the at least one spring element of the first set of springs, the first stationary portion is biased in the first direction away from the rotor casing along the axial direction (Fig. 3, para. [0078]).
Regarding claim 3, EP 3384993 discloses a first sealing member 1, wherein the first sealing member 1 seals the first fluid passage 39 in a transition between the first stationary portion and the rotor casing (Fig. 3). 
Regarding claim 4, EP 3384993 discloses wherein the first sealing member comprises a first stationary sealing elementBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6515-0221PUS1Page 4 of 10 7 provided with a first stationary sealing surface arranged in the first stationary portion and a first rotatable sealing element 5 provided with a first opposite sealing surface arranged in the rotor casing, and wherein the first stationary sealing surface abuts against the first opposite sealing surface (Fig. 3). 
Regarding claim 5, EP 3384993 discloses wherein the first stationary portion 6 is axially displaceable in relation to the first stationary sealing element 7, and wherein the at least one spring element of the first set of springs 8 is arranged between the first stationary portion and the first stationary sealing element such that when energy is stored in the at least one spring element of the first set of springs, the first stationary 
Regarding claim 8, EP 3384993 discloses a second stationary portion 6, wherein a second fluid passage 35 extends through the second stationary portion into the separation space, wherein the second stationary portion is arranged at the second axial end portion of the rotor casing, and wherein the second stationary portion BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6515-0221PUS1is biased in a second direction away from the rotor casing along the axial direction (Fig. 4; para. [0102]). 
Regarding claim 9, EP 3384993 discloses wherein the second stationary portion comprises a second set of springs (see Fig. 4), the second set of springs comprising at least one spring element, and wherein the at least one spring element of the second set of springs is arranged in the second stationary portion such that when energy is stored in the at least one spring element of the second set of springs, the second stationary portion is biased in the second direction away from the rotor casing 20 along the axial direction (Fig. 4; para. [0102]). 
Regarding claim 10, EP 3384993 discloses a second sealing member 37, wherein the second sealing member seals the second fluid passage 35 in a transition between the second stationary portion and the rotor casing (Fig. 4; para. [0102]). 
Regarding claim 11, EP 3384993 discloses wherein the second sealing member comprises a second stationary element 7 provided with a second stationary sealing surface arranged in the second stationary portion and a second rotatable sealing element 5 provided with a second opposite sealing surface arranged at the rotor casing, 
Regarding claim 12, EP 3384993 discloses wherein the second stationary portion 6 is axially displaceable in relation to the second stationary sealing element 7, and wherein the at least one spring element of the second set of springs is arranged between the second stationary portion and the second stationary sealing element such that when energy is stored in the at least one spring element of the second set of springs, the second stationary portion is biased in the second direction away from the rotor casing along the axial direction and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6515-0221PUS1Page 6 of 10the second stationary sealing element is pressed against the second rotatable sealing element 5 (Fig. 4; paras. [0078]-[0079], [0102]). 
Regarding claim 15, EP 3384993 discloses wherein a third fluid passage 41 extends through the first stationary portion into the separation space, wherein the exchangeable separation insert comprises a third sealing member 49, and wherein the third sealing member at least partially seals the third fluid passage in a transition between the first stationary portion and the rotor casing (Fig. 3). 
Regarding claim 16, EP 3384993 discloses wherein the third sealing member comprises a third stationary sealing element 51 provided with a third stationary sealing surfac. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3384993 (Hilding et al.) in view of Klintentedt (U.S. Patent Application Pub. No. 2009/0280974).
Regarding claim 6, EP 3384993 does not disclose a first stop mechanism for preventing the first stationary portion from being biased in the first direction away from the rotor casing along the axial direction beyond a first distal end position.74
Klintentedt discloses a first stop mechanism 74 for preventing the first sealing element 51 (analogous to the first stationary portion) from being biased in the first direction away from the rotor casing 2 along the axial direction beyond a first distal end position (Fig. 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first stationary portion of EP 3384993 with the stop mechanism taught by Klintentedt for the purpose of limiting the displacement of the sealing element (para. [0041]).
Regarding claim 13, EP 3384993 does not disclose a second stop mechanism for preventing the second stationary portion from being biased in the second direction away from the rotor casing along the axial direction beyond a second distal end position.
Klintentedt discloses a second stop mechanism 74 for preventing the first sealing element 51 (analogous to the second stationary portion) from being biased in the second direction away from the rotor casing 2 along the axial direction beyond a second distal end position (Fig. 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second stationary portion of EP 3384993 with the stop mechanism taught by Klintentedt for the purpose of limiting the displacement of the sealing element (para. [0041]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3384993 (Hilding et al.) in view of Penkl et al. (U.S. Patent Application Pub. No. 2017/0203306).
Regarding claim 19, EP 3384993 discloses a modular centrifugal separator 16 configured for separating a liquid feed mixture into a heavy phase and light phase, comprising the exchangeable separation insert according to claim 1 and a base unit, wherein the base unit comprises a stationary frame 18 and/or 19, a rotatable member 21, and a drive unit 25 for rotating the rotatable member, and the first stationary portion 6 is releasably engaged with the stationary frame 18 and/or 19, wherein the first stationary portion 6 is arranged in a first proximal position along the axial direction, counter to the bias in the first direction, and wherein the first proximal position is closer to the rotor casing than a first distal end position of the first stationary portion provided in an unmounted state of the exchangeable separation insert (Fig. 3 and 4; paras. [0078]-[0079], [0102]), but does not disclose wherein the rotor casing of the exchangeable separation insert is releasably engaged inside the rotatable member.
Penkl et al. discloses wherein the rotor casing 12 of the exchangeable separation insert is releasably engaged inside the rotatable member 11 (Fig. 1a). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of EP 3384993 with the engagement of the rotor casing taught by Penkl et al. for the purpose of simple exchange of the inner drum (para. [0014]).
Regarding claim 20, EP 3384993 discloses a second stationary portion 6, wherein a second fluid passage 35 extends through the second stationary portion into . 

Claims 1-5, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Penkl et al. (U.S. Patent Application Pub. No. 2017/0203306) in view of EP 3384993 (Hilding et al.).
Regarding claim 1, Penkl et al. discloses an exchangeable separation insert for a modular centrifugal separator 1a, the exchangeable separation insert comprising a rotor casing 12 rotatable about an axis of rotation and a first stationary portion 37, wherein the rotor casing delimits a separation space 15 and comprises frustoconical separation discs 26 arranged in the separation space, wherein a first fluid passage 23 extends through the first stationary portion into the separation space, wherein the axis of rotation extends along an axial direction and the rotor casing has a first axial end portion 37 and a second axial end portion 16, wherein the first stationary portion is arranged at the first axial end portion, but does not disclose wherein the first stationary portion is biased in a first direction away from the rotor casing along the axial direction.
EP 3384993 discloses wherein the first stationary portion 6 is biased in a first direction away from the rotor casing 20 and/or 21 along the axial direction (Fig. 1-4; paras. [0078]-[0079]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Penkl et al. with the first stationary portion configuration of EP 3384993 for the purpose of providing a sealing interface that is easy to assemble and disassemble axially (paras. [0022] and [0024]). 
Regarding claim 2, Penkl et al. does not disclose wherein the first stationary portion comprises a first set of springs, the first set of springs comprising at least one spring element, and wherein the at least one spring element of the first set of springs is arranged in the first stationary portion such that when energy is stored in the at least one spring element of the first set of springs, the first stationary portion is biased in the first direction away from the rotor casing along the axial direction.
EP 3384993 discloses wherein the first stationary portion 6 comprises a first set of springs 8, the first set of springs comprising at least one spring element, and wherein the at least one spring element of the first set of springs is arranged in the first stationary portion such that when energy is stored in the at least one spring element of the first set of springs, the first stationary portion is biased in the first direction away from the rotor casing along the axial direction (Fig. 3, para. [0078]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Penkl et al. with the first stationary portion configuration of EP 3384993 for the purpose of providing a sealing interface that is easy to assemble and disassemble axially (paras. [0022] and [0024]).
Regarding claim 3, Penkl et al. does not disclose a first sealing member, wherein the first sealing member seals the first fluid passage in a transition between the first stationary portion and the rotor casing.
EP 3384993 discloses a first sealing member 1, wherein the first sealing member seals the first fluid passage 39 in a transition between the first stationary portion and the rotor casing 20 and/or 21 (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Penkl et al. with the first stationary portion configuration of EP 3384993 for the purpose of providing a sealing interface that is easy to assemble and disassemble axially (paras. [0022] and [0024]).
Regarding claim 4, Penkl et al. does not disclose wherein the first sealing member comprises a first stationary sealing elementBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6515-0221PUS1Page 4 of 10 provided with a first stationary sealing surface arranged in the first stationary portion and a first rotatable sealing element provided with a first opposite sealing surface arranged in the rotor casing, and wherein the first stationary sealing surface abuts against the first opposite sealing surface.
EP 3384993 discloses wherein the first sealing member comprises a first stationary sealing elementBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6515-0221PUS1Page 4 of 10 7 provided with a first stationary sealing surface arranged in the first stationary portion and a first rotatable sealing element 5 provided with a first opposite sealing surface arranged in the rotor casing, and wherein the first stationary sealing surface abuts against the first opposite sealing surface (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Penkl et al. with the first stationary 
Regarding claim 5, Penkl et al. does not disclose wherein the first stationary portion is axially displaceable in relation to the first stationary sealing element, and wherein the at least one spring element of the first set of springs is arranged between the first stationary portion and the first stationary sealing element such that when energy is stored in the at least one spring element of the first set of springs, the first stationary portion is biased in the first direction away from the rotor casing along the axial direction and the first stationary sealing element is pressed against the first rotatable sealing element.
EP 3384993 discloses wherein the first stationary portion 6 is axially displaceable in relation to the first stationary sealing element 7, and wherein the at least one spring element of the first set of springs 8 is arranged between the first stationary portion and the first stationary sealing element such that when energy is stored in the at least one spring element of the first set of springs, the first stationary portion is biased in the first direction away from the rotor casing along the axial direction and the first stationary sealing element is pressed against the first rotatable sealing element 5 (Fig. 3; paras. [0078]-[0079]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Penkl et al. with the first stationary portion configuration of EP 3384993 for the purpose of providing a sealing interface that is easy to assemble and disassemble axially (paras. [0022] and [0024]).
Regarding claim 15, Penkl et al. discloses wherein a third fluid passage 28 and/or 34 extends through the first stationary portion into the separation space, but does not disclose wherein the exchangeable separation insert comprises a third sealing member, and wherein the third sealing member at least partially seals the third fluid passage in a transition between the first stationary portion and the rotor casing.
EP 3384993 discloses wherein a third fluid passage 41 extends through the first stationary portion into the separation space, wherein the exchangeable separation insert comprises a third sealing member 49, and wherein the third sealing member at least partially seals the third fluid passage in a transition between the first stationary portion and the rotor casing (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the insert of Penkl et al. with the third fluid passage of EP 3384993 for the purpose of providing a sealing interface that is easy to assemble and disassemble axially (paras. [0022] and [0024]).
Regarding claim 16, Penkl et al. does not disclose wherein the third sealing member comprises a third stationary sealing element provided with a third stationary sealing surface arranged in the first stationary portion and a third rotatable sealing element provided with a third opposite sealing surface arranged in the rotor casing, and wherein the third stationary sealing surface abuts against the third opposite sealing surface.
EP 3384993 discloses wherein the third sealing member comprises a third stationary sealing element 51 provided with a third stationary sealing surfac
Regarding claim 19, Penkl et al. discloses a modular centrifugal separator (Fig. 1a) configured for separating a liquid feed mixture into a heavy phase and a light phase, comprising the exchangeable separation insert according to claim 1 and a base unit, wherein the base unit comprises a stationary frame 1, a rotatable member 11, and a drive unit 8 for rotating the rotatable member, wherein the rotor casing 12 of the exchangeable separation insert is releasably engaged inside the rotatable member 11, and the first stationary portion 37 is releasably engaged with the stationary frame 1, wherein the first stationary portion 37 is arranged in a first proximal position along the axial direction, but does not disclose the first stationary portion is arranged counter to the bias in the first direction, and wherein the first proximal position is closer to the rotor casing than a first distal end position of the first stationary portion provided in an unmounted state of the exchangeable separation insert. 
EP 3384993 discloses wherein the first stationary portion 6 is arranged in a first proximal position along the axial direction, counter to the bias in the first direction, and wherein the first proximal position is closer to the rotor casing than a first distal end position of the first stationary portion provided in an unmounted state of the exchangeable separation insert (Fig. 3; paras. [0078]-[0079]). It would have been 

Allowable Subject Matter
Claims 7, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the first stop mechanism comprises a first protrusion fixed in relation to the first stationary portion and extending in a radial direction, and a second protrusion fixed in relation to the rotor casing and extending in a radial direction, and wherein the first and second protrusions are configured to abut against each other when the first stationary portion is in the first distal end portion; wherein the second stop mechanism comprises a third protrusion fixed in relation to the second stationary portion and extending in a radial direction, and a fourth protrusion fixed in relation to the rotor casing and extending in a radial direction, and wherein the third and fourth protrusions are configured to abut against each other when the second stationary portion is in the second distal end position; wherein the first stationary portion is axially displaceable in relation to the third stationary sealing element, and wherein the at least one spring element of the third set of springs is arranged between the first stationary portion and the third stationary sealing element such that when energy is stored in the at least one spring element of the third set of springs, the first stationary portion is biased in the first 
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the first stationary portion comprises a third set of springs, the third set of springs comprising at least one spring element, and wherein the at least one spring element of the third set of springs is arranged in the first stationary portion such that when energy is stored in the at least one spring element of the third set of springs, the first stationary portion is biased in the first direction away from the rotor casing along the axial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shuyi S. Liu/Examiner, Art Unit 1774